        Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 1 of 12


     Daralyn J. Durie (SBN 169825)                     Heather M. Burke (SBN 284100)
 1   DURIE TANGRI LLP
     ddurie@durietangri.com                            hburke@whitecase.com
 2   217 Leidesdorff Street                            3000 El Camino Real
     San Francisco, CA 94111                           2 Palo Alto Square, Suite 900
 3   Telephone: (415) 362-6666                         Palo Alto, CA 94306
     Facsimile: (415) 236-6300                         Attorney for Defendants Gilead Sciences,
 4                                                     Inc., Gilead Holdings, LLC, Gilead Sciences,
     Steve D. Shadowen (pro hac vice)                  LLC, and Gilead Sciences Ireland UC
 5   HILLIARD & SHADOWEN LLP
     steve@hilliardshadowenlaw.com                     Daniel B. Asimow (SBN 165661)
 6   1135 W. 6th Street, Suite 125                     ARNOLD & PORTER KAYE SCHOLER
     Austin, TX 78703                                  LLP
 7   Telephone: (855) 344-3298                         daniel.asimow@arnoldporter.com
     Facsimile: (361) 882-3015                         Three Embarcadero Center, 10th Floor
 8                                                     San Francisco, CA 9411
     Steve W. Berman (pro hac vice)                    Attorney for Defendants Bristol-Myers
 9   HAGENS BERMAN SOBOL SHAPIRO LLP                   Squibb Company and E. R. Squibb & Sons,
     steve@hbsslaw.com                                 L.L.C.
10   1301 Second Avenue, Suite 2000
     Seattle, WA 98101                                 Paul J. Riehle (SBN 115199)
11   Telephone: (206) 623-7292                         FAEGRE DRINKER BIDDLE & REATH
     Facsimile: (206) 623-0594                         LLP
12                                                     paul.riehle@faegredrinker.com
     Interim Co-Lead Counsel for Indirect
     Purchaser Plaintiffs                              Four Embarcadero Center, 27th Floor
13                                                     San Francisco, CA 94111
     (Additional Counsel for Plaintiffs on Signature   Attorney for Defendants Janssen R&D
14                                                     Ireland, Janssen Products, LP, and Johnson
     Page)
                                                       & Johnson
15
                                                       (Additional Counsel for Defendants Listed
16                                                     on Signature Page)
17

18
                               IN THE UNITED STATES DISTRICT COURT
19
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
                                        SAN FRANCISCO DIVISION
21
     STALEY, et al.,                                   Case No. 3:19-cv-02573-EMC (lead case)
22                                                     Case No. 3:20-cv-00737-EMC
                                  Plaintiffs,
23                                                     STIPULATION AND [PROPOSED]
            v.                                         ORDER SETTING CASE SCHEDULE
24
     GILEAD SCIENCES, INC., et al.,
25                                                     Ctrm:       5-17th Floor
                                  Defendants.          Judge:      Honorable Edward M. Chen
26

27

28


                       STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                          CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
        Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 2 of 12


 1          WHEREAS on May 7, 2020 the Court directed the parties “to meet and confer regarding the

 2   case schedule that includes Discovery, Class Certification, Summary Judgment, Pretrial Conference,

 3   and Trial deadlines,” see ECF No. 319;

 4          WHEREAS on May 13 and May 18, 2020, the Parties met and conferred regarding the case

 5   schedule;

 6          THE PARTIES HEREBY STIPULATE, SUBJECT TO COURT APPROVAL, THAT:

 7        1. The dates and deadlines in the consolidated action, Staley et al. v. Gilead Sciences, Inc. et al.,

 8               Case No. 3:19-cv-02573-EMC, shall be as follows:

 9
                                   EVENT                                          DATE
10
           Hearing on Defendants’ motion to dismiss IPP
11                                                                       Thursday, July 16, 2020
           Complaint
12         Hearing on Defendants’ motions to dismiss/motions             Thursday, July 30, 2020
           to compel arbitration DPP Complaint
13

14         Substantial completion of document production              Thursday, September 24, 2020
           Production of final privilege log                           Thursday, October 22, 2020
15         Parties meet and confer regarding opening merits           Thursday, November 5, 2020
           expert reports
16
           Class Cert Schedule
17         Class certification briefs and supporting expert           Wednesday, January 13, 2021
           reports
18
           Oppositions to class certification and supporting
19                                                                   Wednesday, February 24, 2021
           expert reports
20         Reply briefs for class certification and supporting         Wednesday, March 31, 2021
           reply expert reports
21

22         Fact discovery closes                                       Wednesday, March 31, 2021

23         Hearing on class certification                               Thursday, April 22, 2021
24         Merits Schedule
           Opening merits expert reports filed by the party
25                                                                      Wednesday, May 12, 2021
           bearing the burden of proof
26
           Responsive expert reports                                    Wednesday, June 16, 2021
27
           Reply expert reports                                         Wednesday, July 7, 2021
28

                                                       -1-
                        STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                           CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
        Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 3 of 12


 1        Expert discovery cut-off                                     Wednesday, July 28, 2021
 2
          Rule 56 motions and related Daubert motions                  Thursday, August 12, 2021
 3
          Oppositions to motions for Rule 56 and related
 4                                                                    Tuesday, September 21, 2021
          Daubert motions
 5        Replies in support of motions for Rule 56 and                Tuesday, October 26, 2021
          related Daubert motions
 6
          Hearing on Rule 56 and Daubert motions                     Thursday, November 18, 2021
 7
          Trial Schedule
 8
          Parties meet and confer                                     Tuesday, December 21, 2021
 9        Parties file joint pretrial conference statement and         Tuesday, January 11, 2022
          trial briefs
10
          Parties serve objections to trial briefs                     Friday, January 21, 2022
11        Pretrial conference                                         Tuesday, February 1, 2022
12        Trial                                                       Monday, February 28, 2022

13

14
                                                     Respectfully submitted,
15
     Dated: May 21, 2020                             HILLIARD & SHADOWEN LLP
16
                                             By: /s/ Steve Shadowen
17                                              STEVE D. SHADOWEN (pro hac vice)
                                                steve@hilliardshadowenlaw.com
18                                              ROBERT C. HILLIARD (pro hac vice)
                                                bob@hilliardshadowenlaw.com
19                                              RICHARD BRUNNELL (pro hac vice)
                                                rbrunell@hilliardshadowenlaw.com
20                                              MATTHEW C. WEINER (pro hac vice)
                                                matt@hilliardshadowenlaw.com
21                                              FRAZAR W. THOMAS (pro hac vice)
                                                fraz@hilliardshadowenlaw.com
22                                              NICHOLAS W. SHADOWEN (pro hac vice)
                                                nick@hilliardshadowenlaw.com
23                                              1135 W. 6th Street, Suite 125
                                                Austin, TX 78703
24                                              Telephone: (855) 344-3298
                                                Facsimile: (361) 882-3015
25
                                                     DARALYN J. DURIE (SBN 169825)
26                                                   ddurie@durietangri.com
                                                     MARK A. LEMLEY (SBN 155830)
27                                                   mlemley@durietangri.com
28                                                   DAVID McGOWAN (SBN 154289)

                                                        -2-
                      STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                         CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
     Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 4 of 12


                                      dmcgowan@durietangri.com
 1                                    LAURA E. MILLER (SBN 271713)
                                      lmiller@durietangri.com
 2                                    ADITYA V. KAMDAR (SBN 324567)
                                      akamdar@durietangri.com
 3                                    217 Leidesdorff Street
                                      San Francisco, CA 94111
 4                                    Telephone: (415) 362-6666
                                      Facsimile: (415) 236-6300
 5
                                      DURIE TANGRI LLP
 6                                    W. HENRY HUTTINGER (SBN 312843)
                                      hhuttinger@durietangri.com
 7                                    953 East 3rd Street
                                      Los Angeles, California 90013
 8                                    Telephone: (213) 992-4422
                                      Facsimile: (415) 236-6300
 9
                                      HAGENS BERMAN SOBOL SHAPIRO LLP
10                                    STEVE W. BERMAN (pro hac vice)
                                      steve@hbsslaw.com
11                                    1301 Second Avenue, Suite 2000
                                      Seattle, WA 98101
12                                    Telephone: (206) 623-7292
                                      Facsimile: (206) 623-0594
13
                                      HAGENS BERMAN SOBOL SHAPIRO LLP
14                                    THOMAS M. SOBOL (pro hac vice)
                                      tom@hbsslaw.com
15                                    GREGORY T. ARNOLD (pro hac vice)
                                      grega@hbsslaw.com
16                                    55 Cambridge Parkway, Suite 301
                                      Cambridge, MA 02142
17                                    Telephone: (617) 482-3700
                                      Facsimile: (617) 482-3003
18
                                      Interim Co-Lead Counsel for Plaintiffs
19
                                      RADICE LAW FIRM, P.C.
20                                    JOHN RADICE (pro hac vice)
                                      jradice@radicelawfirm.com
21                                    DAN RUBENSTEIN (pro hac vice)
                                      drubenstein@radicelawfirm.com
22                                    475 Wall Street
                                      Princeton, NJ 08540
23                                    Telephone: (646) 245-8502
                                      Facsimile: (609) 385-0745
24
                                      SHEPHERD, FINKELMAN, MILLER & SHAH,
25                                    LLP
                                      JAYNE A. GOLDSTEIN (pro hac vice)
26                                    jgoldstein@sfmslaw.com
                                      1625 North Commerce Parkway, Suite 320
27                                    Fort Lauderdale, FL 33326
                                      Telephone: (954) 515-0123
28                                    Facsimile: (866) 300-7367

                                          -3-
               STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                  CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
     Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 5 of 12


 1                                    SHEPHERD, FINKELMAN, MILLER & SHAH,
                                      LLP
 2                                    NATALIE FINKELMAN BENNETT (pro hac vice)
                                      nfinkelman@sfmslaw.com
 3                                    MICHAEL OLS (pro hac vice)
                                      mols@sfmslaw.com
 4                                    1845 Walnut Street, Suite 806
                                      Philadelphia, PA 19103
 5                                    Telephone: (610) 891-9880
                                      Facsimile: (866) 300-7367
 6
                                      SPERLING & SLATER, P.C.
 7                                    PAUL E. SLATER (pro hac vice)
                                      pes@sperling-law.com
 8                                    EAMON P. KELLY (pro hac vice)
                                      ekelly@sperling-law.com
 9                                    ALBERTO RODRIGUEZ (pro hac vice)
                                      arodriguez@sperling-law.com
10                                    DAVID P. GERMAINE (pro hac vice)
                                      dgermaine@sperling-law.com
11                                    55 West Monroe, Suite 3200
                                      Chicago, IL 60603
12                                    Telephone: (312) 641-3200
                                      Facsimile: (312) 641-6492
13
                                      LOCKRIDGE GRINDAL NAUEN PLLP
14                                    HEIDI M. SILTON
                                      hmsilton@locklaw.com
15                                    KAREN H. RIEBEL (pro hac vice)
                                      khriebel@locklaw.com
16                                    JESSICA N. SERVAIS (pro hac vice)
                                      jnservais@locklaw.com
17                                    100 Washington Ave. S., Suite 2200
                                      Minneapolis, MN 55401
18                                    Telephone: (612) 339-6900
                                      Facsimile: (612) 339-0981
19
                                      PRITZKER LEVINE LLP
20                                    ELIZABETH C. PRITZKER (SBN 146267)
                                      ecp@pritzkerlevine.com
21                                    JONATHAN K. LEVINE (SBN 220289)
                                      jkl@pritzkerlevine.com
22                                    BETHANY CARACUZZO (SBN 190687)
                                      bc@pritzkerlevine.com
23                                    180 Grand Avenue, Suite 1390
                                      Oakland, CA 94612
24                                    Telephone: (415) 692-0772
                                      Facsimile: (415) 366-6110
25
                                      GUSTAFSON GLUEK PLLC
26                                    DANIEL C. HEDLUND (pro hac vice pending)
                                      dhedlund@gustafsongluek.com
27                                    MICHELLE J. LOOBY (pro hac vice pending)
                                      mlooby@gustafsongluek.com
28                                    120 South 6th Street, Suite 2600

                                          -4-
               STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                  CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
     Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 6 of 12


                                      Minneapolis, MN 55402
 1                                    Telephone: (612) 333-8844
                                      Facsimile: (612) 339-6622
 2
                                      GLANCY PRONGAY & MURRAY
 3                                    KEVIN F. RUF (SBN 136901)
                                      kruf@glancylaw.com
 4                                    LIONEL Z. GLANCY (SBN 134180)
                                      lglancy@glancylaw.com
 5                                    1925 Century Park East, Suite 2100
                                      Los Angeles, CA 90067
 6                                    Telephone: (310) 201-9150
                                      Facsimile: (310) 201-9160
 7
                                      GLANCY PRONGAY & MURRAY
 8                                    LEE ALBERT (pro hac vice pending)
                                      lalbert@glancylaw.com
 9                                    BRIAN P. MURRAY (pro hac vice pending)
                                      bmurray@glancylaw.com
10                                    GREGORY B. LINKH (pro hac vice pending)
                                      glinkh@glancylaw.com
11                                    BRIAN D. BROOKS (pro hac vice)
                                      bbrooks@glancylaw.com
12                                    230 Park Avenue, Suite 530
                                      New York, NY 10169
13                                    Telephone: (212) 682-5340
                                      Facsimile: (212) 884-0988
14
                                      NUSSBAUM LAW GROUP, P.C.
15                                    LINDA P. NUSSBAUM (pro hac vice)
                                      lnussbaum@nussbaumpc.com
16                                    BART D. COHEN (pro hac vice pending)
                                      bcohen@nussbaumpc.com
17                                    1211 Avenue of the Americas, 40th Floor
                                      New York, NY 10036
18                                    Telephone: (917) 438-9189
19                                    MILBERG PHILLIPS GROSSMAN LLP
                                      MICHAEL J. GALLAGHER, JR. (pro hac vice)
20                                    mgallagher@milberg.com
                                      One Pennsylvania Plaza, 19th Floor
21                                    New York, New York 10119
                                      Telephone: (212) 594-5300
22
                                      SPECTOR ROSEMAN & KODROFF P.C.
23                                    EUGENE SPECTOR (pro hac vice pending)
                                      espector@srkattorneys.com
24                                    JEFFREY KODROFF (pro hac vice pending)
                                      jkodroff@srkattorneys.com
25                                    WILLIAM CALDES (pro hac vice pending)
                                      bcaldes@srkattorneys.com
26                                    JEFFREY SPECTOR (pro hac vice pending)
                                      jspector@srkattorneys.com
27                                    2001 Market Street, Suite 3420
                                      Philadelphia, Pennsylvania 19103
28                                    Telephone: (215) 496-0300

                                          -5-
               STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                  CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
        Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 7 of 12


                                           Facsimile: (215) 496-6611
 1
                                           Counsel for Plaintiffs
 2

 3   Dated: May 21, 2020                   WHITE & CASE LLP
 4
                                      By: /s/ Heather Burke
 5
                                          Heather M. Burke (SBN 284100)
 6                                        Jeremy K. Ostrander (SBN 233489)

 7                                         3000 El Camino Real
                                           2 Palo Alto Square, Suite 900
 8                                         Palo Alto, CA 94306-2109
                                           Telephone: (650) 213-0300
 9
                                           Facsimile: (650) 213-8158
10                                         hburke@whitecase.com
                                           jostrander@whitecase.com
11
                                           Christopher M. Curran (pro hac vice)
12                                         Peter J. Carney (pro hac vice)
13
                                           701 Thirteenth Street, NW
14                                         Washington, District of Columbia 20005-3807
                                           Telephone: (202) 626-3600
15                                         Facsimile: (202) 639-9355
                                           ccurran@whitecase.com
16                                         pcarney@whitecase.com
17
                                           Heather K. McDevitt (pro hac vice)
18                                         Bryan D. Gant (pro hac vice)
                                           Kristen O’Shaughnessy (pro hac vice)
19
                                           1221 Avenue of the Americas
20                                         New York, New York 10020
21                                         Telephone: (212) 819-8200
                                           Facsimile: (212) 354-8113
22                                         hmcdevitt@whitecase.com
                                           bgant@whitecase.com
23                                         kristen.oshaughnessy@whitecase.com
24
                                           Attorneys for Defendants
25                                         Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead
                                           Sciences, LLC, and Gilead Sciences Ireland UC
26
     Dated: May 21, 2020                   ARNOLD & PORTER KAYE SCHOLER LLP
27

28                                    By: /s/ Dan Asimow

                                               -6-
                    STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                       CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
        Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 8 of 12


                                           ARNOLD & PORTER KAYE SCHOLER LLP
 1                                         Daniel B. Asimow (SBN 165661)
                                           daniel.asimow@arnoldporter.com
 2                                         Three Embarcadero Center, 10th Floor
                                           San Francisco, CA 94111-4024
 3
                                           ARNOLD & PORTER KAYE SCHOLER LLP
 4                                         Laura S. Shores (pro hac vice)
                                           laura.shores@arnoldporter.com
 5                                         601 Massachusetts Ave. NW
                                           Washington, DC 20001
 6
                                           ARNOLD & PORTER KAYE SCHOLER LLP
 7                                         Ada Victoria Añon (pro hac vice)
                                           ada.anon@arnoldporter.com
 8                                         Travis W. Clark (pro hac vice pending)
                                           travis.clark@arnoldporter.com
 9                                         250 West 55th Street
                                           New York, NY 10019
10
                                           Attorneys for Defendants
11                                         Bristol-Myers Squibb Company
                                           and E. R. Squibb & Sons, L.L.C.
12

13

14   Dated: May 21, 2020                   FAEGRE DRINKER BIDDLE & REATH LLP

15
                                      By: /s/ Paul Riehle
16                                        Paul J. Riehle (SBN 115199)
                                          paul.riehle@faegredrinker.com
17                                        Four Embarcadero Center, 27th Floor
                                          San Francisco, CA 94111
18                                        FAEGRE DRINKER BIDDLE & REATH LLP
                                          Paul H. Saint-Antoine (pro hac vice)
19
                                          paul.saint-antoine@faegredrinker.com
20                                        Joanne C. Lewers (pro hac vice)
                                          joanne.lewers@faegredrinker.com
21                                        One Logan Square, Ste. 2000
                                          Philadelphia, PA 19103
22
                                           Attorneys for Defendants Janssen R&D Ireland,
23                                         Janssen Products, LP, and Johnson & Johnson
24
      Dated: May 21, 2020                  RIVERO MESTRE LLP
25
                                      By: /s/ Andrés Rivero
26                                        Andrés Rivero (pro hac forthcoming)
                                          arivero@riveromestre.com
27                                        Jorge A. Mestre (pro hac forthcoming)
                                          jmestre@riveromestre.com
28                                        Alan H. Rolnick (pro hac forthcoming)

                                               -7-
                    STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                       CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
     Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 9 of 12


                                      arolnick@riveromestre.com
 1                                    Charles Whorton (pro hac forthcoming)
                                      cwhorton@riveromestre.com
 2                                    David L. Daponte (pro hac forthcoming)
                                      ddaponte@riveromestre.com
 3                                    2525 Ponce de León Blvd., Suite 1000
 4                                    Miami, Florida 33134
                                      Telephone: (305) 445-2500
 5                                    Facsimile: (305) 445-2505

 6                                    Attorneys for Plaintiff MSP Recovery
                                      Claims, Series LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                          -8-
               STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                  CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
         Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 10 of 12


 1                                               ORDER

 2         Based on the stipulation of the parties, and good cause appearing therefore, IT IS HEREBY

 3   ORDERED that the Stipulation is approved.

 4    PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

 5
       Dated: _______________                           ________________________________
 6                                                      Hon. Edward M. Chen
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  -9-
                      STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                         CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
         Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 11 of 12


 1                                        FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Heather M. Burke, attest that

 3   concurrence in the filing of this document has been obtained.

 4
      Executed:      May 21, 2020                  /s/               Heather M. Burke
 5                                                                   Heather M. Burke
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                         - 10 -
                        STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                           CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
         Case 3:19-cv-02573-EMC Document 340 Filed 05/21/20 Page 12 of 12


 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on May 21, 2020, the within document was filed with the Clerk of the Court

 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.

 4
      Executed:      May 21, 2020                   /s/               Heather M. Burke
 5                                                                    Heather M. Burke
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                          - 11 -
                        STIPULATION AND [PROPOSED] ORDER SETTING CASE SCHEDULE
                           CASE NO: 3:19-CV-02573-EMC / CASE NO: 3:20-CV-00737-EMC
